DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The phrase “one face of the sheet” in claim 1 is set in a different typeface than the rest of claim 1.  Nonetheless, the phrase is legible, in block (nonscript) type font, has sufficient clarity and contrast between the paper and the writing thereon, and is needed for the claim to make sense.  Examiner finds no objection to the different typeset.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, image forming apparatus comprising:
a delivery rotating body that delivers the sheet that has undergone a fixing process by the fixing device, to an outer space on an upper side of the apparatus main body, through a sheet delivery port formed in the apparatus main body;
a guide member including a guide surface that guides the sheet to the delivery rotating body, the guide surface being located so as to oppose one face of the sheet discharged from the fixing device;
an opposing member located so as to oppose the other face of the sheet, and on an opposite side of the guide surface of the guide member, and configured to define an air passage between the opposing member and the guide member, such that one end portion is located on a side of the outer space, and the other end portion, on an opposite side of the outer space, communicates with a predesignated space on a side of the fixing device in the apparatus main body; and
a dam member located on an end portion of the outer space of the opposing member, at a position downstream of the delivery rotating body in a sheet transport direction, and configured to dam air about to be discharged together with the sheet by the delivery rotating body, thereby guiding the air into the air passage, from the one end portion of the air passage, wherein a portion of a wall of the apparatus main body adjacent to the predesignated space includes an exhaust port that allows air inside the predesignated space to be discharged to outside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach managing humidity after fixation by directing airflow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852